Citation Nr: 0427475	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  04-02 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a left eye 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1974 to 
October 1974.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Los Angeles, California.  A notice of disagreement 
was received in March 2002, a statement of the case was 
issued in October 2003, and a substantive appeal was received 
in December 2003.  In June 2004, the veteran testified at the 
RO during a videoconference Board hearing between the veteran 
and the undersigned Acting Veterans' Law Judge in Washington, 
DC.


FINDINGS OF FACT

1.  In a December 1975 decision, the Board denied the 
veteran's claim of entitlement to service connection for left 
eye disability.

2.  Certain evidence received since the December 1975 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for left eye disability.

3.  Left eye disability was not noted upon entry into 
service.

4.  Clear and unmistakable evidence shows the veteran's left 
eye disability preexisted service.

5.  The evidence for and against the veteran's claim for 
service connection for a left eye disability is in relative 
equipoise on the question of whether the veteran's 
preexisting left eye disability underwent an increase in the 
underlying severity during his period of active duty service.


CONCLUSIONS OF LAW

1.  The December 1975 Board decision became final when 
issued.  38 U.S.C.A. 
§ 7104(b) (West 1991) (currently 38 U.S.C.A. § 7104(b) (West 
2002)); 38 C.F.R. 
§ 20.1100 (1996) (currently 38 C.F.R. § 20.1100 (2003)).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for left 
eye disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001). 

3.  The veteran's preexisting left eye disability was 
aggravated during active duty service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.306 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

In a December 1975 Board decision, the appellant's claim of 
entitlement to service connection for a left eye disability 
was denied.  The December 1975 Board decision became final 
when issued.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  
When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) were recently amended.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  However, the 
amended version is only applicable to claims filed on or 
after August 29, 2001.  Because the veteran filed his claim 
to reopen in April 2001, the change in the regulation does 
not impact the present case.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

A review of the statement of the case shows that the RO 
reopened the claim for service connection for left eye 
disability; however, the Board is not bound by the RO's 
actions.  In fact, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed.Cir. 2001).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim for service connection for left 
eye disability.

Evidence of record at the time of the December 1975 Board 
decision consists of service medical records and private 
medical records.  Evidence received since the December 1975 
Board decision includes VA treatment records, private medical 
records, and a March 2003 VA examination report containing an 
etiology opinion regarding the veteran's current left eye 
disability.

The claim for service connection for left eye disability was 
denied by the Board in the December 1975 decision for lack of 
evidence demonstrating aggravation of the veteran's left eye 
disability during active duty service.  In reviewing the 
evidence of record received since the 1975 Board decision, 
the Board finds that the March 2003 VA examination report 
includes a favorable medical opinion that addresses the 
veteran's left eye disability and its etiology.  The 
additional evidence received since the December 1975 Board 
decision addresses the critical issue of whether the 
veteran's current left eye disability was aggravated during 
his active duty service.  For this reason, the Board finds 
that the additional evidence received since the December 1975 
Board decision, especially the March 2003 VA examination 
report, is both new and material.  Because new and material 
evidence has been received, the claim of entitlement to 
service connection for left eye disability has been reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2001).

Merits Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Moreover, temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  The presumption of soundness contained in 38 C.F.R. 
§ 3.304(b) notes that a veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence show 
that an injury or disease existed prior to service in order 
to rebut the presumption of soundness; however, during the 
course of this appeal, the provisions of 38 C.F.R. § 3.304(b) 
were invalidated as being inconsistent with 38 U.S.C.A. § 
1111.  See generally Cotant v. Principi, 17 Vet. App. 116 
(2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner 
v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004), VAOPGCPREC 
3-2003 (July 16, 2003).  Pursuant to these developments, it 
is now clear that in order to rebut the presumption of 
soundness at service entry, there must be clear and 
unmistakable evidence showing that the disorder preexisted 
service, and there must be clear and unmistakable evidence 
that the disorder was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong (clear and unmistakable evidence that the 
disorder was not aggravated by service) of this rebuttal 
standard attaches.  VAOPGCPREC 3-2003.

The presumption of soundness at entry into service attaches 
only where there has been an induction examination in which 
the claimed disability was not detected.  In the case at 
hand, the veteran is claiming entitlement to service 
connection for a left eye disability.  The record 
demonstrates that the veteran's entrance examination report 
from March 1974 showed the veteran's left eye vision as 20/40 
uncorrected and 20/20 corrected.  A Physical Evaluation Board 
Proceeding report from September 1974 notes that the veteran 
was inducted into service on May 1, 1974 with 20/40 vision in 
the left eye corrected to 20/20.  The report states that on 
May 8, 1974 the veteran was examined and found to have a left 
cataract due to an old trauma; the veteran's left eye vision 
was recorded as 1/200.  The Physical Evaluation Board 
Proceeding report concluded that the veteran's induction 
examination was in error because the veteran's vision could 
not have deteriorated to such an extent in such a short 
period of time.  In light of the foregoing, the Board finds 
that the first prong of the presumption of soundness test has 
been met, and that the evidence of record shows by clear and 
unmistakable evidence that the left eye disability preexisted 
service. 

The Board must now move to the second prong of the 
presumption of soundness test regarding whether or not the 
evidence shows the veteran's pre-existing disability was 
clearly and unmistakably aggravated during active duty 
service.  The record shows that the veteran underwent surgery 
in May 1974 to remove the left eye cataract.  At the June 
2004 Board hearing, the veteran and his representative 
essentially argue that the veteran's left eye disability was 
aggravated during active duty service, in large part due to 
the May 1974 surgery.

To this end, there are two medical opinions of record.  The 
first opinion is from the September 1974 Physical Evaluation 
Proceeding Report, which states that the veteran's left eye 
cataract surgery removal did not change the veteran's visual 
acuity and, therefore, the veteran's pre-existing left eye 
disability was not aggravated during active duty service.  
However, a March 2003 VA examination report notes that it is 
at least as likely as not that the veteran's current left eye 
disability is directly related to the surgery performed 
during active duty in 1974.  The examiner specifically noted 
that the veteran's vision was never satisfactorily 
rehabilitated by the 1974 surgery.

The Board finds that the medical evidence of record 
pertaining to the question of aggravation by service is in 
relative equipoise.  Thus, it is not clear and unmistakable 
that the veteran's left eye disability was not aggravated 
during active duty service.  For this reason, the Board finds 
that service connection for left eye disability is warranted 
based on aggravation during service of the veteran's pre-
existing left eye disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306.  

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and implementing regulations at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirements of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  However, the Board need not consider the 
question of VCAA compliance because there is no detriment to 
the veteran as a result of any 


VCAA deficiencies in view of the fact that the full benefit 
sought by the veteran, a reopening and granting of the claim 
for service connection for a left eye disability, is being 
granted by this decision of the Board.  


ORDER

Service connection for a left eye disability is granted.


	                        
____________________________________________
	J. D. PARKER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



